                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:16-CR-221-MOC-DCK


 UNITED STATES OF AMERICA,


         vs.                                                       SEALED ORDER

 NICHOLAS FLEMING (6)




         THIS MATTER IS BEFORE THE COURT on the “Unopposed Motion To Modify

Conditions Of Release” (Document No. 356) filed March 1, 2019. Having carefully considered

the motion, and noting no objection from the Government, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Unopposed Motion To Modify Conditions

Of Release” (Document No. 356) is GRANTED. The condition of pretrial release requiring drug

testing shall be removed; all other conditions shall remain in effect pending further order of the

Court.

         SO ORDERED.


                                           Signed: March 4, 2019
